74 F.3d 1243
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.THE ENGINE PARTNERSHIP, a Missouri General Partnership, Appellant,v.SELF-CLEANING ENVIRONMENTS USA, INC., a DelawareCorporation, Appellee.
No. 95-1679.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 13, 1995.Filed Jan. 8, 1996.

Before FAGG, HEANEY, and WOLLMAN, Circuit Judges.
PER CURIAM.


1
The Engine Partnership appeals the district court's grant of summary judgment to Self-Cleaning Environments USA, Inc. in this diversity case.  Having satisfied ourselves that the district court correctly analyzed and applied the parties' agreement in the framework of summary judgment, discussion of the issues presented by this appeal will serve no useful purpose.  We also reject Engine Partnership's argument that the district court abused its discretion when it granted summary judgment before the completion of discovery.  We thus affirm the district court's decision.  See 8th Cir.  R. 47B.